MEMORANDUM **
Appellant’s motion to proceed in forma pauperis is granted. The Clerk shall change the docket to reflect appellant’s in forma pauperis status.
On September 26, 2008, this court ordered appellant to show cause as to why the district court’s judgment should not be summarily affirmed for the reasons stated in the district court’s order dated December 17, 2007.
A review of the record and appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.